ORDER
Pursuant to this Court’s authority to render any judgment which is just, legal and proper (La.C.C.P. art. 2164), the judgments of the Court of Appeal, 444 So.2d 738, and the district court are reversed and set aside. The case is remanded to the district court for retrial of the motion to set aside the release, with presentation of evidence and opportunity to preserve testimony by means of a transcript.
If the parties agree, and choose to do so, they may stipulate to the facts or, if appropriate, they may agree upon a narrative of facts on which to secure a new ruling of the district court, thereby facilitating an appeal, and permitting the Court of Appeal then to decide the case on its merits rather than upon procedural deficiencies.
MARCUS, BLANCHE and LEMMON, JJ., dissent.